Case
Case1:20-cv-00230-WES-LDA
     1:20-cv-00230-WES-LDA Document
                           Document3-1
                                    1-2 Filed
                                        Filed05/27/20
                                              05/26/20 Page
                                                       Page11of
                                                              of22PageID
                                                                  PageID#:
                                                                         #:17
                                                                            9




    May 27, 2020                              /s/ Hanorah Tyer-Witek
                                                   Clerk of Court
Case 1:20-cv-00230-WES-LDA Document 3-1
                                    1-2 Filed 05/27/20
                                              05/26/20 Page 2 of 2 PageID #: 18
                                                                             10
